significant index no department of the treasury internal_revenue_service sec_4 washington d c tax_exempt_and_government_entities_division may 280s set ep qa al in re plan company company this letter constitutes notice that with respect to the above-named defined benefit pension_plan sec_401 of the internal_revenue_code code and section i of the employment retirement income security act of erisa do not apply to the amendment described below sec_401 of the code provides that a plan is not a qualified_plan if an amendment is adopted while the employer is a debtor in a case under title united_states_code or similar federal or state law and such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer’s plan_of_reorganization sec_401 of the code provides that sec_401 will not apply to any plan amendment if i the plan were such amendment to take effect would have a funded_current_liability_percentage of percent or more ii the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor iii such amendment only repeals an amendment described in sub sec_412 or iv such amendment is required as a condition of qualification under this part section i of erisa prohibits a plan amendment that increases the liabilities ofa plan maintained by an employer that is a debtor under title of the code or similar federal or state law by reason of a any increase in benefits b any change in the accrual_of_benefits or c any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and --gsuch amendment is effective prior to the effective date of such employer's plan_of_reorganization section i of erisa provides that section i shall not apply to any plan amendment that a the secretary_of_the_treasury determines to be reasonable and that provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor b such amendment only repeals an amendment described in sec_302 c is required as a condition of qualification under the code or d was adopted prior to or pursuant to a collective bargaining agreement entered into prior to the date on which the employer became a debtor in a case under title of the code or similar federal or state law section i of erisa provides that section i only applies to plans other than multiemployer plans for which the funded_current_liability_percentage is less than percent after taking into account the effect of the amendment is a wholly-owned subsidiary of company company was the sponsor company of the plan prior to date company filed for protection under chapter of the u s bankruptcy code on date the plan_of_reorganization for company which was approved and effective date provided that company became the sponsor of the plan on date the plan was adopted on date and effective as of date several plans of company and its affiliates were merged into the plan on date while the plan covers approximately big_number participants no participants are currently accruing benefits under the plan the plan was amended on date prior to company 2’s date of reorganization the amendment consisted of parts part sec_1 and of the amendment provide elective special early retirement provisions for certain employees effective date and date respectively in particular special early retirement provisions are set forth for employees meeting the eligibility criteria related to location age and service the increase in accrued_benefits provided there under was determined under the plan’s formula as in effect immediately prior to the plan mergers of date taking into account service under predecessor plans resulting in an improved benefit formula for some employees and reflected an additional years of credited service the reductions for early commencement - i of benefits were reduced and temporary early retirement supplements were also provided in some cases providing supplements to surviving spouses part of the amendment provides for the updating of references to the applicable_interest_rate under sec_417 of the code part of the amendment adds provisions under the economic growth and tax relief act of egtrra based on the model amendments published in notice_2001_57 2001_38_irb_279 part of the amendment adds a new paragraph based on model plan amendment published in revrul_2001_62 2001_53_irb_632 relating to applicable mortality tables after the amendment described above the plan had a current_liability percentage that was less than pertent and the employer was still a debtor in possession in a case code the amendment was adopted prior to under title of the company 2’s date of reorganization to a reflect changes to maintain the plan’s qualified status based on applicable_published_guidance and b coincide with reductions in force that company and company considered necessary based on business circumstances at specified locations which allowed both companies to reduce expenses and remain competitive part sec_3 through of the amendment are clearly required as a condition of qualification under sec_401 a of the code so under sec_401 of the code and section i c of erisa sec_401 of the code and section i of erisa do not apply to these parts of the plan amendment part sec_1 and of the amendment cannot be considered reasonable merely because they were adopted to coincide with reductions in force that company and company considered necessary based on business circumstances at specified locations which allowed company to reduce expenses and remain competitive however while the minimum_funding_standard under sec_412 of the code for the plan_year ending date the year the amendment was adopted was zero company made a contribution to the plan in the amount of dollar_figure on date which exceeded the amount of the increase in actuarial accrued liability resulting from the amendment dollar_figure accordingly part sec_1 and of the amendment are considered reasonable the actuarial information furnished indicates that the increase in current_liability resulting from the amendment wa sec_1 which is less than three percent the increase in actuarial accrued liability resulting from the amendment wa sec_1 which is also less than three percent the increase in the normal_cost to the plan of the amendment was zero because benefit accruals in the plan had previously ceased _ moreover the increase in the minimum_funding_standard for the plan for the plan_year ending date not taking into account the credit balance in the funding_standard_account was less than hence the amendment provides for only de_minimis increases in the liabilities of the plan - accordingly sec_401 of the code and section i of erisa do not apply to the amendment described above because part sec_1 and of the amendment are reasonable and provide for de_minimis increases in plan liabilities of the plan within the meaning of sec_401 of the code and section i of erisa and part sec_3 through of the amendment are required as a condition of qualification under the code within the meaning of sec_401 of the code and section i c of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in _ and to your authorized representative pursuant to a power_of_attorney on file in this office to the manager ep compliance unit in lf you require further assistance in this matter please contact sincerely yours wa donna m prestia manager employee_plans actuarial group
